                   Case 2:14-cv-01699-LRH-CWH Document 961 Filed 10/26/18 Page 1 of 4


            1    GIBSON, DUNN & CRUTCHER LLP                      DEBEVOISE & PLIMPTON LLP
                 Jeffrey T. Thomas (pro hac vice)                 James J. Pastore (pro hac vice)
            2    Michele L. Maryott (pro hac vice)                919 Third Avenue
                 Joseph A. Gorman (pro hac vice)                  New York, NY 10022
            3    3161 Michelson Drive                             Telephone: (212) 909-6000
                 Irvine, CA 92612-4412                            jjpastore@debevoise.com
            4    Telephone: (949) 451-3800
                 jtthomas@gibsondunn.com                          DEBEVOISE & PLIMPTON LLP
            5    mmaryott@gibsondunn.com                          Jeffrey P. Cunard (pro hac vice)
                 jgorman@gibsondunn.com                           801 Pennsylvania Avenue N.W.
            6                                                     Washington, DC 20004
                 GIBSON, DUNN & CRUTCHER LLP                      Telephone: (202) 383-8000
            7    Samuel G. Liversidge (pro hac vice)              jpcunard@debevoise.com
                 Eric D. Vandevelde (pro hac vice)
            8    333 South Grand Avenue                           RIMINI STREET, INC.
                 Los Angeles, CA 90071-3197                       Daniel B. Winslow (pro hac vice)
            9    Telephone: (213) 229-7000                        6601 Koll Center Parkway, Suite 300
                 sliversidge@gibsondunn.com                       Pleasanton, CA 94566
           10    evandevelde@gibsondunn.com                       Telephone: (925) 264-7736
                                                                  dwinslow@riministreet.com
           11    HOWARD & HOWARD ATTORNEYS
                 W. West Allen (Nevada Bar No. 5566)              RIMINI STREET, INC.
           12    3800 Howard Hughes Parkway, Suite 1000           John P. Reilly (pro hac vice)
                 Las Vegas, NV 89169                              3993 Howard Hughes Parkway, Suite 500
           13    Telephone: (702) 667-4843                        Las Vegas, NV 89169
                 wwa@h2law.com                                    Telephone: (336) 908-6961
           14                                                     jreilly@riministreet.com
           15    Attorneys for Plaintiff and Counterdefendant
                 Rimini Street, Inc., and Counterdefendant Seth
           16    Ravin
           17                              UNITED STATES DISTRICT COURT

           18                                       DISTRICT OF NEVADA

           19    RIMINI STREET, INC., a Nevada                       CASE NO. 2:14-cv-01699-LRH-CWH
                 corporation,
           20                                                        RIMINI’S STATEMENT OF NON-
                                       Plaintiff,                    OPPOSITION TO ORACLE’S
           21                                                        MOTION PURSUANT TO 17 U.S.C.
                        v.                                           § 410(c) THAT EVIDENTIARY
           22                                                        PRESUMPTION APPLY TO
                 ORACLE INTERNATIONAL                                ORACLE’S COPYRIGHT
           23    CORPORATION, a California corporation,              REGISTRATIONS [DKT. 867]
                 and ORACLE AMERICA, INC., a Delaware
           24    corporation,
           25                          Defendants.
           26
                 AND RELATED COUNTERCLAIMS.
           27

           28

Gibson, Dunn &      RIMINI’S NON-OPPOSITION TO ORACLE’S MOTION PURSUANT TO 17 U.S.C. § 410(c) THAT
Crutcher LLP
                       EVIDENTIARY PRESUMPTION APPLY TO ORACLE’S COPYRIGHT REGISTRATIONS
                                           CASE NO. 2:14-CV-01699-LRH-CWH
                     Case 2:14-cv-01699-LRH-CWH Document 961 Filed 10/26/18 Page 2 of 4


            1            Plaintiff and Counterdefendant Rimini Street, Inc. and Counterdefendant Seth Ravin
            2    (together, “Rimini”) file this Statement of Non-Opposition to Oracle International Corporation
            3    and Oracle America, Inc.’s (together, “Oracle”) Motion Pursuant to 17 U.S.C. § 410(c) that
            4    Evidentiary Presumption Apply to Oracle’s Copyright Registrations (“Motion”), Dkt. No. 867.
            5            Rimini’s Non-Opposition is limited to the specific relief requested by Oracle: that the
            6    Court apply the “presumption of evidentiary validity pursuant to 17 U.S.C. § 410(c) to the 39
            7    certificates of registration at issue in this motion.” Mot. at 24. Rimini takes no position at this
            8    time on any registrations other than the 39 addressed in Oracle’s Motion. Nor does Rimini take
            9    a position on the actual validity of 39 registrations in Oracle’s Motion. Rather, Rimini merely
           10    states its non-opposition to the application of Section 410(c)’s presumption to the 39
           11    registrations. As is common with respect to Section 410(c) motions, Rimini reserves all rights
           12    to litigate any further disputes relating to the copyright registrations, including their ultimate
           13    validity. See, e.g., Lamps Plus, Inc. v. Seattle Lighting Fixture Co., 345 F.3d 1140, 1145–46
           14    (9th Cir. 2003) (“The presumption of the validity of a registered copyright may be overcome
           15    by the ‘offer [of] some evidence or proof to dispute or deny the plaintiff's prima facie case of
           16    infringement.’”) (quoting Entm’t Research Group v. Genesis Creative Grp. Inc., 122 F.3d 1211,
           17    1217 (9th Cir. 1997)); United Fabrics Int’l, Inc. v. C&J Wear, Inc., 630 F.3d 1255, 1258 (9th
           18    Cir. 2011) (The conclusion that a party “is presumed to own a valid copyright” under
           19    section 410(c) “is not tantamount to holding that [the party] in fact owns a valid copyright. That
           20    issue may still need to be resolved as this case moves forward.”). Further, Rimini does not
           21    assent to any other legal or factual claims made by Oracle in its Motion.1
           22
                 1
           23       Oracle incorrectly states that Rimini “refused to stipulate to the validity of these copyright
                 registrations.” Mot. at 1. This statement is false and misleading for two reasons. First, Rimini
           24    has never refused to stipulate. Just one week before filing its Motion, Oracle asked Rimini to
                 stipulate to the validity of its copyright registrations, and Rimini advised Oracle that it would
           25    consider the issue. Oracle never mentioned that it would be filing a motion, never told Rimini
                 that it needed a response by a certain date, and never responded to Rimini’s email indicating
           26    that it had any concerns about Rimini’s assurance that it would consider the issue in good faith.
                 Second, Oracle is not even seeking a ruling that the registrations are valid. Rather, it is merely
           27    asking the Court to apply the Section 410(c) presumption to 39 registrations. Oracle has never
                 approached Rimini about whether Rimini would stipulate to application of that presumption.
           28    Oracle has therefore unnecessarily filed a Motion, hundreds of pages of exhibits, and five
                 declarations—wasting time and resources—all because it failed to adequately meet and confer.
                                                                   2
Gibson, Dunn &        RIMINI’S NON-OPPOSITION TO ORACLE’S MOTION PURSUANT TO 17 U.S.C. § 410(c) THAT
Crutcher LLP
                         EVIDENTIARY PRESUMPTION APPLY TO ORACLE’S COPYRIGHT REGISTRATIONS
                                             CASE NO. 2:14-CV-01699-LRH-CWH
                   Case 2:14-cv-01699-LRH-CWH Document 961 Filed 10/26/18 Page 3 of 4


            1    Dated: October 26, 2018
            2                                           GIBSON, DUNN & CRUTCHER LLP
            3

            4                                           By: /s/ Jeffrey T. Thomas
                                                                        Jeffrey T. Thomas
            5
                                                        Attorneys for Plaintiff and Counterclaimant
            6                                           Rimini Street, Inc. and Counterdefendant Seth
                                                        Ravin
            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                          3
Gibson, Dunn &      RIMINI’S NON-OPPOSITION TO ORACLE’S MOTION PURSUANT TO 17 U.S.C. § 410(c) THAT
Crutcher LLP
                       EVIDENTIARY PRESUMPTION APPLY TO ORACLE’S COPYRIGHT REGISTRATIONS
                                           CASE NO. 2:14-CV-01699-LRH-CWH
                   Case 2:14-cv-01699-LRH-CWH Document 961 Filed 10/26/18 Page 4 of 4


            1                                   CERTIFICATE OF SERVICE
            2           I hereby certify that on this date, I caused to be electronically uploaded a true and

            3    correct copy in Adobe “pdf” format of the above document to the United States District

            4    Court’s Case Management and Electronic Case Filing (CM/ECF) system. After the electronic

            5    filing of a document, service is deemed complete upon transmission of the Notice of

            6    Electronic Filing (“NEF”) to the registered CM/ECF users. All counsel of record are

            7    registered users.

            8    DATED: October 26, 2018

            9
                                                               GIBSON, DUNN & CRUTCHER LLP
           10

           11                                                  By: /s/ Jeffrey T. Thomas
                                                                               Jeffrey T. Thomas
           12
                                                               Attorneys for Plaintiff and Counterclaimant
           13                                                  Rimini Street, Inc. and Counterdefendant Seth
                                                               Ravin
           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                                4
Gibson, Dunn &       RIMINI’S NON-OPPOSITION TO ORACLE’S MOTION PURSUANT TO 17 U.S.C. § 410(c) THAT
Crutcher LLP
                        EVIDENTIARY PRESUMPTION APPLY TO ORACLE’S COPYRIGHT REGISTRATIONS
                                            CASE NO. 2:14-CV-01699-LRH-CWH
